As filed with the U.S. Securities and Exchange Commission on October 16, 2014 File Nos. 033-81396 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 47 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 48 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 600 San Diego, California 92130 (Address of Principal Executive Office) (858) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [X] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: This Post-Effective Amendment No.47 to the Registration Statement of Brandes Investment Trust is being filed for the purpose of adding two new series to the Trust: the Brandes Global Opportunities Value Fund and the Brandes Global Equity Income Fund. Subject to Completion—Dated October 16, 2014 The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. BRANDES Brandes Global Opportunities Value Fund Class A – [] Class C – [] Class I – [] Brandes Global Equity Income Fund Class A – [] Class C – [] Class I – [] Prospectus December31, 2014 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION SUMMARY SECTION 1 This important section summarizes the Brandes GlobalOpportunities Value Fund 1 Fund’s’ investments, risks, fees and past BrandesGlobal Equity Income Fund 5 performance. INVESTMENT OBJECTIVE, POLICIES AND RISKS Investment Policies 9 This section provides details about the Principal Risks of Investing in the Funds 10 Funds’ investment strategies and risks. Portfolio Holdings 13 FUND MANAGEMENT FUND MANAGEMENT 14 Review this section for information about The Investment Advisor 14 the organizations and people who oversee Portfolio Managers 15 the Funds. Other Service Providers 21 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 22 This section explains how shares Description of Classes 22 are valued and how to purchase and sell Class A Shares 23 shares, and provides information on Class C Shares 26 dividends, distributions and taxes. ClassI Shares 26 Shareholder Servicing Plan 27 Distribution Plan 27 Additional Payments to Dealers 27 Anti-Money Laundering 27 Pricing of Fund Shares 28 Purchasing and Adding to Your Shares 28 Exchanging Your Shares 31 Selling Your Shares 31 Policy on Disruptive Trading 33 Dividends and Distributions 35 Taxes 35 FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS 36 Review this section for details on selected financial statements of the Funds. PRIVACY NOTICE PN-1 Table of Contents - Prospectus SUMMARY SECTION Brandes Global Opportunities Value Fund Investment Objective The Brandes Global Opportunities Value Fund (the “Global Opportunities Value Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Opportunities Value Fund. You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds. More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page22 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-75 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) None* 1.00%# None *Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on ClassC shares redeemed within one year of purchase by any investor. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 0.95% 0.95% 0.95% Distribution (12b-1) Fees 0.25% 0.75% None Other Expenses Shareholder Servicing Fees None 0.25% None Other Expenses(1) 1.55% 1.55% 1.60% Total Other Expenses 1.55% 1.80% 1.60% Total Annual Fund Operating Expenses 2.75% 3.50% 2.55% Less:Fee Waiver and/or Expense Reimbursement -1.35% -1.35% -1.40% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.40% 2.15% 1.15% “Other Expenses” are based on estimated amounts for the current fiscal year. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. The Advisor has contractually agreed to limit the Global Fund’s ClassA, ClassC, and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.40% for ClassA, 2.15% for Class C, and 1.15% for ClassI as percentages of the respective Fund classes’ average daily net assets through January31, 2016 (the “Expense Caps”). The Expense Caps may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor, or by the Advisor with the consent of the Board. The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund. The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section
